Citation Nr: 0533077	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for otitis 
externa, bilateral, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
hypertension.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1956 to March 
1977.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, CA.

The veteran and his representative were present for a 
videoconferenced personal hearing before a Veterans Law Judge 
in October 2005; a transcript is of record.

At the time of the hearing, a written waiver of initial RO 
consideration was provided relating to additional evidence 
relating to the issues at hand as well as tinnitus.  
Additional evidence including a letter from the veteran 
primarily relating to his in-service experiences has now been 
introduced into the file.  However, other medical evieence 
does not appear to have been received since the hearing.

Service connection is also in effect for scoliosis of the 
thoracic spine with degenerative changes of the low back and 
narrowing of L-5/S-1, for which a 40 percent rating is 
assigned; and hemorrhoids, for which a noncompensable rating 
is assigned; these issues are not part of the current appeal.

At the personal hearing, the issue was raised of entitlement 
to service connection for tinnitus as being inextricably 
intertwined with the issues of compensation for defective 
hearing and/or ear infection.  This issue has not been 
addressed by the RO, but should be during the course of this 
remand development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Kaiser Permanente and VA clinical records are in the file for 
comparative purposes.  Records from Kaiser may be incomplete, 
but there are repeated references to elevated blood pressure 
readings.

On VA examination in March 2002, it was noted that he had 
long had hypertension and took medication which kept it under 
relative control; however, blood pressure reading was 150/80.  
He reported a history of associated symptoms to include 
periodic light-headedness and occasional loss of balance.  
ECG, a copy of which was not filed, and chest X-rays, were 
stated by the examiner to confirm hypertension without 
complications.  However, the actual report of the X-ray 
showed the size of his heart to be within the upper limits of 
normal with a maximal measurement of approximately 16 cm.; 
his aorta was tortuous.  The radiologist opined that these 
findings were consistent with longstanding hypertension.

On VA examination in October 2002, the veteran reported 
ongoing ear infections, loss of balance and itching and pain 
in his ears.  He complained of tinnitus in both ears which 
had become noticeable about 10-15 years before. Audiometery 
was recorded.  The veteran's representative has argued that 
these examinations were conducted absent his file so the 
examination was inadequate.

Kaiser clinical reports from the 1990's show ongoing ear 
infections.  Reports from 1994 showed complaints of vertigo 
and tinnitus.  More recent hearing tests were also 
undertaken, although results are not in the file, but 
generally acknowledged in a letter dated in September 2003.  
He was said to have a loss that might be susceptible to help 
by hearing aids.

The veteran has repeatedly asked that records be obtained 
from his care at the VA facility in San Diego from the 
1970's.  Requests by the RO for these from storage have not 
been productive.  However, while these are not in the file, 
these records would not necessarily be helpful to the 
assessment of his current symptoms and would not be 
particularly contributory to the current claim other than as 
might relate to the collateral claim for service connection 
for tinnitus.

At the time of the personal hearing, it was argued that the 
current clinical evidence of record is not complete and is 
not an accurate reflection of his current symptoms in that 
all three disabilities have increased in severity since the 
most recent VA examinations. 

The Board finds that the testimony was entirely credible and 
that the concerns must be addressed by further development of 
the evidence.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

With direction from the veteran and 
consent, the complete, up-to-date records 
should be obtained from the veteran's 
Kaiser Permanente and any other ongoing 
care-givers, and added to the file.  The 
RO should assist him in that regard.  

After clarification by the veteran, if 
there are any further VA clinical records 
not now in the file, these should also be 
acquired and added to the claims folder.

2.  The veteran should then be scheduled 
for comprehensive VA examinations to 
determine the current nature and extent 
of his ear infections, hearing loss, 
hypertension (and any associated 
cardiovascular disability), and tinnitus.  
All necessary testing should be 
accomplished, and the claims file and all 
evidence should bemade available to the 
examiners prior to their evaluation of 
the case.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued 
on all issues, and the veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

